PER CURIAM.
In view of the resolution of Congress of January 28, 1935 (38 USGA § 445c) with relation to what constitutes a disagreement within the meaning of 38 USCA § 445, making the same retroactive as of July 3, 1930, and applicable to all suits pending on Jan*1011uary 28, 1935, the order of affirmance, heretofore entered May 6, 1935, is vacated. The decision of the District Court dismissing the action is reversed, and the case remanded, with leave to the plaintiff to amend his complaint “to the end that further proceedings may he had in accordance with the Resolution.” Frederick v. U. S., 55 S. Ct. 511, 79 L. Ed. —.